       Case 2:02-cr-01016-JJT Document 88 Filed 08/24/20 Page 1 of 5



 1                                   NOT FOR PUBLICATION
 2   WO
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-02-01016-PHX-JJT
                                                      No. CR-14-01305-PHX-JJT
10                  Plaintiff,
                                                       ORDER
11   v.
12   Eddie Lee Hatch
13                  Defendant.
14
15          Defendant Hatch filed a Motion to Reduce Sentence or for Early Release—First
16   Step Act (COVID-19). (“Motion,” Doc. 47 in Case Number 14-CR-1305; also filed as Doc.
17   84 in Case Number 02-CR-1016.) The Government filed its response (Doc. 49 in Case
18   Number 14-CR-1305; also filed as Doc. 86 in Case Number 02-CR-1016) in opposition.
19   The Federal Defender filed a Notice of its review of the Motion and subsequent
20   recommendation that there was no basis for appointment of counsel for Defendant,
21   although if the Court concluded differently the Defender stood ready to provide
22   representation. (Doc. 50 in Case Number 14-CR-1305; also filed as Doc. 87 in Case
23   Number 02-CR-1016.) The Court has read and considered all of the above filings.
24          Defendant is serving a combined 138-month sentence comprised of 87 months for
25   a bank robbery he committed in Case Number 14-CR-1305-PHX-JJT, and a 51-month
26   sentence for violating his supervised release terms in Case Number 02-CR-1016-PHX-JJT.
27   The parties agree that Defendant has served just over 60 percent of his combined sentence
28   on the two matters; his expected release date is July of 2024.
       Case 2:02-cr-01016-JJT Document 88 Filed 08/24/20 Page 2 of 5



 1          Defendant moves the Court “under the ‘CARES Act,’ the First Step Act . . . or any
 2   other appropriate procedure” for release based on “extraordinary and compelling grounds
 3   set forth herein.” (Motion at 1.) The Court construes Defendant’s Motion as one made
 4   pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as modified in the First Step Act of 2020.1 He
 5   alleges that due to his age—60 years—and health condition—he suffers from asthma—he
 6   is “at greater risk of catching the COVID-19 virus.” (Motion at 3.)
 7          18 U.S.C. §3582(c)(1) allows an inmate to move the Court to reduce his sentence.
 8   The statute imposes several requirements before such motion may be granted, however.
 9   First, a defendant can only make such motion “after the defendant has fully exhausted all
10   administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
11   defendant’s behalf or the lapse of 30 days from the receipt of such request by the warden
12   of the defendant’s facility, whichever is earlier.” 18 U.S.C. §3582(c)(1)(A). Second, the
13   Court can grant such relief if it finds “extraordinary and compelling reasons warrant such
14   a reduction.” 18 U.S.C. §3582(c)(1)(A)(i). Third, the Court must also find Defendant is not
15   a danger to the community. 18 U.S.C. §3582(c)(1)(A).
16          In the instant case, the first requirement—exhaustion—appears uncontested.
17   Defendant provides copies of his request for First Step Act relief to the warden of FCI-
18   Phoenix; the Bureau of Prisons Notice of denial of that request; a copy of Defendant’s
19   administrative appeal of the denial; and the warden’s letter upholding the denial. Defendant
20
            1
              The Court is without authority to reduce a defendant’s sentence under the other
21   Congressional enactments Defendant references in his motion. For example, Defendant
     identifies the CARES Act as authority for the Court to order relief for him. The Court
22   assumes Defendant refers to Section 12003(b)(2) of the Coronavirus Aid, Relief, and
     Economic Security (CARES) Act of 2020, Pub. L. No. 116-136, 134 Stat. 281, 516 (2020).
23   To the extent Defendant argues the CARES Act affords the Court any authority to either
     order home confinement in lieu of imprisonment or to otherwise modify his sentence at
24   this point, his argument has no support in law. As regards criminal sentencing, the CARES
     Act empowers the United States Bureau of Prisons (BOP) and United States Attorney
25   General Barr to order home confinement. It does not empower Courts to order home
     confinement, or any other relevant modification.
26
            Moreover, the Court is unaware of any “other appropriate procedure” for it to order
27   Defendant’s release mid-sentence, and makes clear that it is not the obligation of the Court
     to search the law for a means to an end any party seeks. A moving party—even one who is
28   self-represented—has an obligation to identify the basis in law justifying the relief he
     seeks.

                                                -2-
       Case 2:02-cr-01016-JJT Document 88 Filed 08/24/20 Page 3 of 5



 1   is therefore entitled to a review of his request on its merits. Upon such review, however,
 2   the Motion fails.
 3          First, the Court concludes Defendant does not present an “extraordinary and
 4   compelling reason” to justify a reduction in sentence. “Congress has delegated authority to
 5   the Sentencing Commission to ‘describe what should be considered extraordinary and
 6   compelling reasons for sentence reduction.’” United States v. Ebbers, 432 F.Supp.3d 421,
 7   427 (S.D.N.Y. 2020). This Court thus looks to the United States Sentencing Guidelines
 8   (“Guidelines”) to determine whether the reduction sought “is consistent with applicable
 9   policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).
10   Application Note 1 to Section 1B1.13 of the Guidelines provides that, all other
11   requirements being met, “extraordinary and compelling reasons exist under any of the
12   circumstances set forth below: . . . (A)(i) The defendant is suffering from a terminal illness;
13   . . . (ii) The defendant is . . . suffering from a serious physical or medical condition . . . that
14   substantially diminishes the ability of the defendant to provide self-care within the
15   environment of a correctional facility and from which he or she is not expected to recover;
16   . . . (B) The defendant is at least 65 years old; . . . (C) The death or incapacitation of the
17   caregiver of the defendant’s minor child or children; or (D) There exists in the defendant’s
18   case an extraordinary or compelling reason other than, or in combination with,” the above
19   circumstances. U.S.S.G. § 1B1.13 n.1 (2018).
20          In the present case, Defendant does not attempt to qualify under sections (A), (B) or
21   (C) of Section 1B1.13, note 1, as “extraordinary and compelling.” Defendant does not
22   allege he suffers from a terminal illness, or any other illness that has “diminished his ability
23   to provide self-care” while incarcerated at FCI-Phoenix; he is not at least 65 years old; and
24   he does not suggest he has experienced the death or incapacitation of a caregiver to any
25   minor children. The only possible avenue for satisfying the statute’s requirements is to
26   show “other extraordinary and compelling reasons” under Note 1 subsection D. This
27   Defendant cannot do.
28           Demonstration of a concrete, substantial risk of contracting COVID-19, combined


                                                    -3-
       Case 2:02-cr-01016-JJT Document 88 Filed 08/24/20 Page 4 of 5



 1   with Defendant’s pre-existing condition of asthma, which may put him at greater risk of
 2   serious consequences should he contract the virus, might constitute extraordinary and
 3   compelling circumstances within the Note’s—and thus the statute’s—meaning. But
 4   Defendant has only presented pure speculation as to his likelihood of future infection.
 5   Indeed, as set forth in the government’s Response, there were no reported cases of COVID-
 6   19 in FCI-Phoenix, where Defendant is serving his sentence. Defendant cites no facts to
 7   contradict the government’s assertion. This absolute lack of cases, coupled with the steps
 8   the Bureau of Prisons has in place to detect, control and minimize the spread of the virus
 9   should it enter the facility, is fatal to Defendant’s argument. The fact that COVID-19 exists
10   among the community, and the speculation or mere possibility it may reach a given facility,
11   cannot justify release pursuant to Section 3582(c)(1)(A)(i).
12          Finally, the evidence before the Court will not allow it to conclude that Defendant
13   “is not a danger to the community,” as required under Section 3582(c)(1)(A). As noted by
14   the government and in Defendant’s latest pre-sentence report, Defendant has sustained at
15   least 10 felony convictions over his lifetime, including for armed robbery and aggravated
16   assault. The supervised release violation for which he is now serving a 51-month sentence
17   stems from an underlying conviction for being a felon in possession of a firearm. That
18   violation occurred only 6 weeks after his supervised release commenced, and it consisted
19   of a bank robbery in which he threatened to shoot a teller. Although Defendant in fact had
20   no gun during the robbery, the teller did not know it, and feared for their life. That robbery
21   constituted the basis for the supervised release violation in Case Number 02-CR-1016 and
22   the new robbery conviction in Case Number 14-CR-1035, for which Defendant is now
23   serving an 87-month sentence. In light of the number of felony convictions, including
24   violent felonies, Defendant has accumulated, and the fact that he was barely out of prison
25   on his last gun charge when he committed another bank robbery by threat of shooting, the
26   Court cannot conclude Defendant is not a danger to the community.
27          For all the above reasons,
28          IT IS ORDERED in Case Number 14-CR-1305-PHX-JJT, denying Defendant’s


                                                 -4-
       Case 2:02-cr-01016-JJT Document 88 Filed 08/24/20 Page 5 of 5



 1   Motion to Reduce Sentence or for Early Release—First Step Act (COVID-19) (Doc. 47.)
 2         IT IS FURTHER ORDERED in Case Number 02-CR-1016-PHX-JJT, denying
 3   Defendant’s Motion to Reduce Sentence or for Early Release—First Step Act (COVID-
 4   19) (Doc. 84.)
 5         Dated this 24th day of August, 2020.
 6
 7
                            Honorable John J. Tuchi
 8                          United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -5-
